EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement"), is entered into this 16th day of
October, 2014, by and between Diamante Minerals, Inc., a Nevada corporation (the
"Company"), and Chad Ulansky, with an address at 203-1634 Harvey Avenue,
Kelowna, BC V1Y 6G2 (the "Executive").


W I T N E S S E T H:


WHEREAS, the Company desires to employ the Executive as the Chairman and Chief
Executive Officer of the Company, and the Executive desires to accept such
employment, on the terms and conditions contained in this Agreement;


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:


1.          Employment.  The Company agrees to employ Executive as its Chairman
and Chief Executive Officer, and Executive hereby agrees to such employment, ,
in accordance with the terms and conditions set forth in this Agreement. In his
capacity as Chairman and Chief Executive Officer, the Executive shall be the
senior executive officer of the Company with principal responsibility for
developing the business strategies, policies and operations of the Company and
shall perform such other duties for the Company as are consistent with his
position, including, without limitation, the senior supervisory responsibility
for equity and debt financings; all corporate transaction activities, including
without limitation, establishing joint ventures and strategic alliances and
having the sole authority to approve any contract or arrangement with a third
party involving the expenditure or commitment of Company funds.


The services to be performed by the Executive shall be commensurate with the
position of the Executive as the most senior executive employee of the Company.
The Executive shall report directly to the Board of Directors of the Company.


2.            Compensation.


a.            Base Salary.  In consideration for the services rendered by
Executive hereunder, Company agrees to pay Executive an annual base salary (the
"Base Salary") in the amount of Four Hundred Thousand Dollars ($400,000) for the
first year of the Term, Four Hundred Fifty Thousand Dollars ($450,000) for the
second year of the Term and Five Hundred Thousand Dollars ($500,000) for the
third year.  The Company shall pay the salary every three months of the Term.
All payments of compensation hereunder shall be subject to normal withholdings
and all other applicable federal, state and local tax deductions as required by
law. The Executive agrees that the Company shall have the right, in its sole and
absolute discretion, to pay the salary or any other amounts payable to the
Executive hereunder in shares of deferred stock units (DSU) of the Company based
on the 90-day VWAP at the end of each quarter. Promptly after the execution and
deliver of this Agreement, the Executive and the Company will structure a DSU
plan for the Executive. If there is an adverse tax implication as a result of
the issuance of DSU to the Executive, the Company agrees to work with the
Executive and his representatives to obtain more favorable tax treatment.


1

--------------------------------------------------------------------------------

b.            Additional Compensation.  In addition to the Base Salary as
defined in subsection (a) herein, the Executive shall be entitled to such
further compensation and/or bonuses as may decided on by a majority of the Board
of Directors of the Company based upon the performance and/or profitability of
the Company.


3.            Benefits.  During the term of Executive's employment with Company
under this Agreement, Executive will be entitled to the following benefits:


(a)            three (3) weeks paid vacation;
(b)            reimbursement for all related work, educational classes paid for
and
attended by the Executive; and
(c)            reimbursement for ordinary and necessary expenses incurred by
Executive
on behalf of the Company, including expenses for travel, entertainment
and business development in accordance with the usual policies of the Company.


4.            Term.


a.            Subject to Section 4 hereof, the term of Executive's employment
with the Company under this Agreement shall commence as of the date first
written above, and shall continue for three (3) years thereafter ("Term"),
unless Executive's employment is earlier terminated by Company or Executive in
accordance with this Agreement.  The Term shall automatically renew on each year
anniversary of this Agreement for one additional year unless one party provides
the other with at least thirty (30) days written notice prior to such
anniversary date that such party does not desire to renew this Agreement.  For
purposes of this Agreement, "Term" shall mean collectively the initial term and
any renewal term, if any, during which this Agreement remains in effect.


b.            The Company may terminate Executive's employment with Company at
any time, for cause, immediately upon Company giving written notice of
termination to Executive, upon the occurrence of any of the following events:



i. Executive's refusal to perform such duties as are reasonably assigned to him
by the Company; or




ii. Executive's fraud, dishonesty, or other deliberate injury to Company; or




iii. Executive's conviction of a crime involving moral turpitude which
constitutes a felony in the jurisdiction in which Executive is employed; or




iv. Executive's material breach of any provision hereunder; or




v. The death or disability of Executive.  Executive shall be deemed to be
disabled if, due to the physical or mental illness or incapacity of Executive,
Executive is unable to perform his duties under this Agreement for (i) ninety
(90) consecutive days, or (ii) any one hundred and twenty (120) days in any six
(6) month period.



2

--------------------------------------------------------------------------------

c.                          In the event of termination of Executive's
employment with Company for cause pursuant to Section 4(b) above (other than
pursuant to Section 4(b)(i) or (iv)), or if Executive terminates his employment
for any reason, Company shall not be liable to Executive for any compensation or
other payment, other than the payment of Executive's Base Salary through the
effective date of termination.


d.                          In the event of termination of Executive's
employment with Company for cause pursuant to Section 4(b)(i) or (iv) above, the
Company shall first deliver ten (10) days prior written notice ("Termination
Notice") of its intent to terminate the Executive for Cause, which notice shall
specify in reasonable detail the basis for the Company's determination that such
Cause exists. The Executive shall be given a reasonable time not exceeding
twenty (20) days to terminate the conduct or cure the breach specified in the
Termination Notice. If the Executive so requests in writing within ten (10) days
after delivery to him of the Termination Notice, the Company shall promptly
afford the Executive the right, in person and accompanied by his counsel, to a
full, fair and complete hearing before the Board, in which event such
termination shall not take place unless and until the Company shall have sent a
further written notice confirming the Termination Notice.


e.                          If, before the last day of the Term, (i) the Company
terminates the Executive's employment other than for Cause, (ii) the Executive
terminates his employment for Good Reason (as defined below), or (iii) his
employment is terminated pursuant to Section (f) below, the Executive shall be
paid an immediate lump sum cash payment equal to the sum of:


(i) the unpaid Base Salary to which he would have been entitled for the
remainder of the Term (based upon the Base Salary in effect on the date of
termination); plus


(ii)  an amount equal to the product of the number of years and fractional years
for the remainder of the Term multiplied by fifty percent (50%) of the amount of
the annual Base Salary in effect as of the date of termination.


The following events or circumstances shall constitute "Good Reason," entitling
the Executive to terminate his employment in the manner set forth above:


(i)            the assignment to the Executive of any duties materially
inconsistent with the Executive's position (including status, offices, and
reporting requirements), authority, duties or responsibilities as contemplated
by this Agreement or any other material breach of this Agreement by the Company,
excluding for this purpose any action not taken in bad faith and which is
remedied by the Company within ten (10) days after receipt of notice thereof
given by the Executive; and


(ii)            any failure by the Company, in any respect, to comply with any
of the compensation or benefits provisions of this Agreement, other than a
failure not occurring in bad faith and which is remedied by the Company within
ten (10) days after receipt of notice thereof given by the Executive.


3

--------------------------------------------------------------------------------

f.          If a Change of Control (as defined in the Annex attached hereto)
occurs and, (a) within two (2) years following such Change of Control, the
Company terminates the Executive's employment other than for Cause, or the
Executive terminates his employment for Good Reason, or (b) no earlier than
twelve (12) months nor more than eighteen (18) months after such Change of
Control, the Executive voluntarily terminates his employment with or without
Good Reason, then, for purposes of determining the amounts to be paid to the
Executive pursuant to Section (e) above, the Term shall be deemed extended to a
date which is the later of (x) two (2) years from the date of such Change of
Control and (y) two (2) years after the date of termination. While it is not
expected that payments made to the Executive with respect to the Contract
Extension and other payments hereunder will be treated as payments subject to
any excise tax under Internal Revenue Code Section 4999, to the extent they are,
the Company shall pay to the Executive an amount which, net of any applicable
taxes thereon, will provide the Executive with sufficient cash to pay any excise
tax payable by him by reason of all payments hereunder.




5.            Confidential Information.


a.            Executive agrees that during the course of Executive's employment
with Company, Executive will create, have contact with and receive information,
documents and materials (collectively, "Confidential Information") which contain
confidential information and/or trade secrets of Company and/or its operations,
including, but not limited to, information regarding the business operations of
Company, methods and processes, trade secrets and other intellectual property,
financial information, books of accounts, marketing plans and information,
accounting records, sales and business records, drawings, correspondence,
engineering, maintenance, operating and production records, and other
information which Company shall from time to time designate as confidential.


b.            Executive shall not, directly or indirectly, disclose to any third
party, or use for his own benefit, or for the benefit of any other person, firm,
association or entity whether or not in competition with Company, any of the
Confidential Information, except during the performance of Executive's
employment with Company.  Company acknowledges that Executive may be required to
disclose portions of the Confidential Information in legal proceedings or to
governmental agencies as required by law and consents to such disclosure. 
Executive agrees, in connection with any such disclosure, to notify Company
prior to making any disclosures and to make requests for confidential treatment
by all such governmental agencies to which such Confidential Information is
disclosed, as Company may request.  Upon termination of Executive's employment
with Company, or upon the request of Company, Executive shall return to Company
any and all of the Confidential Information, and all copies, recordings and
reproductions of the Confidential Information in Executive's possession or under
Executive's control.
4

--------------------------------------------------------------------------------



c.            Notwithstanding anything in this Agreement to the contrary,
Confidential Information does not include information (i) in the public domain,
(ii) received by Executive outside of Executive's employment with Company from a
party not directly or indirectly under an obligation of confidentiality to
Company, or (iii) which later becomes public, unless such information is made
public by Executive in breach of this Agreement.


6.            Assignment of Intellectual Property.


a.            Executive will promptly disclose to the Company all improvements,
inventions, formulae, processes, techniques, trademarks, know-how, data, source
code and object code, whether or not patentable or copyrightable, made,
conceived, reduced to practice or learned by him, either alone or jointly with
others, during the period of his employment which are related to or useful in
the business of the Company, or result from tasks assigned to him by the
Company, or result from use of any premises owned, leased or contracted for by
the Company (all said improvements, inventions, formulae, processes, techniques,
know-how, and data shall be collectively hereinafter called "Inventions").


b.            Company Sole Owner of Patent Rights.  Executive agrees that all
Inventions shall be the sole property of the Company and its assigns, and the
Company and its assigns shall be the sole owner of all patents and other rights
in connection therewith.


c.            Assignment of Patent Rights; Duty to Cooperate.  Executive hereby
assigns to the Company any rights he may have or acquire in all Inventions. 
Executive further agrees as to all Inventions to assist the Company in every
proper way (but at the Company's expense) to obtain all Inventions from time to
time enforce patents, trademarks or copyrights on the Inventions in any and all
countries, and to that end Executive will execute all documents for use in
applying for and obtaining such patents, trademarks or copyrights thereon and
enforcing same, as the Company may desire, together with any assignment thereof
to the Company or persons designated by it.  Executive's obligation to assist
the Company in obtaining and enforcing patents, trademarks or copyrights for the
Inventions in any and all countries shall continue beyond the termination of his
employment, but the Company shall compensate him at a reasonable rate after such
termination for time actually spent by him at the Company's request on such
assistance.


7.            Severability.  The provisions contained herein are severable.  If
any provision of this Agreement shall be held to be invalid or unenforceable in
any respect, such provision shall be carried out and enforced to the extent to
which it shall be valid and enforceable, and any such invalidity or
unenforceability shall not affect any other provision of this Agreement;
provided, however, that if any invalid or unenforceable provision may be
modified as to time, geographic or subject matter scope so as to be enforceable
at law, such provision shall be deemed to have been modified so as to be
enforceable to the fullest extent permitted at law.


8.            Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties with regard to the subject matter
hereof.
5

--------------------------------------------------------------------------------


9.            Amendment.  This Agreement may not be amended or modified except
in writing signed by all of the parties hereto.


10.            Governing Law.  This Agreement shall be construed and enforced
pursuant to the laws of the State of Nevada, without regard to the choice of law
provisions thereof.


11.            Headings.  The headings, titles or designations of the various
paragraphs are not a part of this Agreement, but are for the convenience of
reference only, and do not and shall not be used to define, limit or construe
the contents of the paragraphs.


12.            Benefit.  This Agreement shall be binding upon and inure to the
benefit of the parties and each of their respective heirs, personal
representatives, successors and permitted assigns.


13.            Assignment.  Executive may not assign or delegate any of this
duties, obligations or covenants under this Agreement without the prior written
consent of Company.  Company may assign its rights and delegate its duties
hereunder to any person or entity which acquires all or substantially all of the
assets of Company, or to any entity that, directly or indirectly, controls, is
controlled by, or is under common control with Company, without the consent of
Executive of such assignment promptly after such assignment.


14.            Waiver.  The failure of either party to enforce any provision of
this Agreement shall not be construed as a waiver or limitation of that party's
right to subsequently enforce and compel strict compliance with any provision of
this Agreement.


15.            Counterparts.  This agreement may be executed in counterparts;
each such executed counterpart will be considered an original and no other
counterpart need be produced for any purpose whatsoever.






IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
written above.




/s/ Chad Ulansky___________________
CHAD ULANSKY, Executive










DIAMANTE GROUP, INC.




     By:        /s/ Rob Faber______________________
Name: Rob Faber
Title: Chief Executive Officer


6

--------------------------------------------------------------------------------

ANNEX




(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the "Voting Securities") by any "Person" (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act")), immediately after which such
Person has "Beneficial Ownership" (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of thirty percent (30%) or more of the then outstanding
shares of Voting Securities; provided, however, in determining whether a Change
of Control has occurred pursuant to this Section, Voting Securities which are
acquired in a "Non-Control Acquisition" (as hereinafter defined) shall not
constitute an acquisition which would cause a Change of Control.  A "Non-Control
Acquisition" shall mean an acquisition by (i) an employee benefit plan (or a
trust forming a part thereof) maintained by (A) the Company or (B) any
corporation or other Person of which a majority of its voting power or its
voting securities or equity interest is owned, directly or indirectly, by the
Company (for purposes of this definition, a "Subsidiary"), (ii) the Company or
its Subsidiaries, or (iii) any Person in connection with a "Non-Control
Transaction" (as hereinafter defined);


(b)          The individuals who, as of the date of this Agreement, are members
of the Board (the "Incumbent Board") cease for any reason to constitute at least
two-thirds of the members of the Board; provided, however, that if the election,
or nomination for election by the Company's common stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall be considered as a member of the Incumbent Board,
provided, however, that no individual shall be considered as a member of the
Incumbent Board if such individual initially assumed office as a result of
either an actual or threatened "Election Contest" (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board (a
"Proxy Contest") including by reason of any agreement intended to avoid or
settle any Election Contest or Proxy Contest; or


(c)          The consummation of:


(i)            A merger, consolidation or reorganization with or into the
Company or in which securities of the Company are issued, unless such merger,
consolidation or reorganization is a "Non-Control Transaction". A "Non-Control
Transaction" shall mean a merger, consolidation or reorganization with or into
the Company or in which securities of the Company are issued where:
(A)  the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own directly or indirectly immediately
following such merger, consolidation or reorganization at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
"Surviving Corporation") in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization,
7

--------------------------------------------------------------------------------


(B)            the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least two-thirds of the members of
the board of directors of the Surviving Corporation, or a corporation
beneficially directly or indirectly owing a majority of the voting securities of
the Surviving Corporation, and


(C)            no Person other than (1) the Company, (2) any Subsidiary, (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to such merger, consolidation or reorganization, was maintained by the
Company or any Subsidiary, or (4) any Person who, immediately prior to such
merger, consolidation or reorganization had Beneficial Ownership of thirty
percent (30%) or more of the then outstanding Voting Securities, has Beneficial
Ownership of thirty percent (30%) or more of the combined voting power of the
Surviving Corporation's then outstanding voting securities.


(ii)          A complete liquidation or dissolution of the Company; or


(iii)                the sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a
Subsidiary or the distribution to the Company's stockholders of the stock of a
Subsidiary or any other assets).


Notwithstanding the foregoing, a Change of Control shall not be deemed to occur
solely because any Person (the "Subject Person") acquired Beneficial Ownership
of more than the permitted amount of the then outstanding Voting Securities as a
result of the acquisition of Voting Securities by the Company which, by reducing
the number of Voting Securities then outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Persons, provided that if a
Change of Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities  Beneficially Owned by the Subject Person,
then a Change of Control shall occur.
8